BETTY SPRENGER, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentSprenger v. Comm'rNo. 14907-05L United States Tax CourtT.C. Memo 2006-248; 2006 Tax Ct. Memo LEXIS 253; 92 T.C.M. (CCH) 434; RIA TM 56680; November 14, 2006, Filed *253  Betty Sprenger, Pro se.  Ruwe, Robert P.ROBERT P. RUWEMEMORANDUM OPINIONRUWE, Judge: This case is before the Court on petitioner's Motion to File Motion to Vacate Order of Dismissal for Lack of Jurisdiction (hereinafter referred to as petitioner's motion for leave). We must decide whether to grant petitioner's motion for leave. At the time the petition was filed, petitioner resided in Las Cruces, New Mexico.BackgroundOn July 8, 2005, respondent issued to petitioner a Notice of Determination Concerning Collection Actions(s) Under Section 6320 and/or 6330 (notice of determination) regarding her unpaid Federal income tax for 2000. 1 Respondent's Office of Appeals determined that the issuance of a Notice of Intent to Levy was appropriate. On August 5, 2005, petitioner sent to the Court a document, which states in relevant part:   Dear Tax Court Judge,   The Collection Due Process Hearing that I requested has been   decided. I need your assistance regarding a Notice of   Determination I received from the Internal Revenue Service for   the tax year 2000. I believe that it has been unfair and biased.   I was not provided*254  information that I requested from the hearing   agent.   The letter states that I must file a petition with the U.S. Tax   Court if I believe the IRS numbers are wrong. I think the IRS is   wrong but I am not sure if I am doing this protest right. I told   the IRS I didn't owe them anything and they still have not shown   me any proof to support their claim. Could you please write to   me and let me know the procedure?   I need the help of the Tax Court to clarify this matter. I am   unclear as to what rules of procedure and evidence were to   preside over my Collection Due Process Hearing. Although I asked   many times I never received any information on such procedures.   The agent was no help at all.   Now a whole new procedure is beginning and I am more confused. I   am unsure of what to do from here. Would you please advise me as   to what my next steps are and whether or not there is public   council [sic] available for my assistance? When am I supposed to   go to court over this? Would I receive the assistance of a   public defender?   Thank you*255  for reading my letter and trying to help me.This document failed to comply with the Rules of the Court as to the form and content of a proper petition. Petitioner also failed to submit the required filing fee. Nevertheless, on August 10, 2005, the Court filed petitioner's document as an imperfect petition regarding respondent's notice of determination. By order dated August 15, 2005, the Court directed petitioner to file an amended petition and to pay the filing fee on or before September 29, 2005. The order stated that if an amended petition and the filing fee were not received on or before September 29, 2005, the case would be dismissed. By order dated October 19, 2005, the Court extended the time for petitioner to file a proper amended petition and to pay the filing fee until November 10, 2005. By order dated January 12, 2006, the*256  Court acknowledged that petitioner had paid the filing fee and afforded petitioner one more opportunity to file an amended petition by extending the time to file such amended petition until February 9, 2006. Petitioner failed to comply with the Court's orders to file an amended petition. On March 28, 2006, the Court entered an Order of Dismissal for Lack of Jurisdiction (order of dismissal).On June 22, 2006, 86 days after the order of dismissal was entered, petitioner mailed to the Court two documents entitled "Request Permission to File Motion to Vacate Order of Dismissal for Lack of Jurisdiction" (motion for leave) and "Motion to Vacate Order of Dismissal for Lack of Jurisdiction" (motion to vacate) Petitioner's motions state in relevant part:REQUEST PERMISSION TO FILE MOTION TO VACATE ORDER OF DISMISSAL FOR LACK OF JURISDICTION   PETITIONER respectfully requests permission from the Court to   file this motion to vacate "ORDER OF DISMISSAL FOR LACK OF   JURISDICTION" for the tax year/s 2000, with Docket No.   14907-05L. PETITIONER also request [sic] leave from the court   to accept PETITIONER's amended petition. PETITIONER desires*257  to   dispute the RESPONDENT's determination made with respect to   PETITIONER's income taxes for the tax year. PETITIONER will file   Motion to Vacate Order of Dismissal for Lack of Jurisdiction   concurrently with this Motion.MOTION TO VACATE ORDER OF DISMISSAL FOR LACK OF JURISDICTION   PETITIONER respectfully requests that the Court vacate its Order   of Dismissal for Lack of Jurisdiction with the Docket No.   14907-05L, for the Tax Year 2000. PETITIONER also   request [sic] for the Court to determine the case lay [sic] out   by the PETITIONER's Amended Petition, which will be filed   concurrently with this motion. PETITIONER will also file an   Amended Petition and the Designation of Place of Trial   concurrently with this motion.On June 28, 2006, 92 days after the order of dismissal was entered, the Court filed the former document as a "Motion to File Motion to Vacate Order of Dismissal for Lack of Jurisdiction" (motion for leave). The Court also received petitioner's amended petition on June 28, 2006.DiscussionThis Court can proceed in a case only if it has jurisdiction, and either*258  party, or the Court sua sponte, can question jurisdiction at any time. Stewart v. Comm'r, 127 T.C. 109">127 T.C. 109, ___, (2006) (slip op. at 6)); Estate of Young v. Commissioner, 81 T.C. 879">81 T.C. 879, 880-881 (1983).On March 28, 2006, we dismissed petitioner's case for lack of jurisdiction. An order of dismissal for lack of jurisdiction is treated as the Court's decision. Stewart v. Comm'r, supra 127 T.C. 109 (slip op. at 5); Hazim v. Commissioner, 82 T.C. 471">82 T.C. 471, 476 (1984). Section 7459(c) provides, in relevant part:   SEC. 7459(c). Date of Decision. -- * * * if the Tax Court   dismisses a proceeding for lack of jurisdiction, an order to   that effect shall be entered in the records of the Tax Court,   and the decision of the Tax Court shall be held to be rendered   upon the date of such entry.The word "decision" refers to decisions determining a deficiency and orders of dismissal for lack of jurisdiction. Ryan v. Commissioner, 517 F.2d 13">517 F.2d 13, 16 (7th Cir. 1975); Commissioner v. S. Frieder & Sons Co., 228 F.2d 478">228 F.2d 478, 480 (3d Cir. 1955); Stewart v. Comm'r, supra, 127 T.C. 109 (slip op. *259  at 5).Except for very limited exceptions, none of which applies here, this Court lacks jurisdiction once an order of dismissal for lack of jurisdiction becomes final within the meaning of section 7481. Stewart v. Comm'r, supra 127 T.C. 109 (slip op. at 6-7 & n.3). A decision of the Tax Court becomes final "Upon the expiration of the time allowed for filing a notice of appeal, if no such notice has been duly filed within such time". Sec. 7481(a)(1). Section 7483 provides that a notice of appeal may be filed within 90 days after a decision is entered. 2Pursuant to rule 13(a) of the Federal Rules of Appellate Procedure, if under the Tax Court's Rules a party makes a timely motion to vacate or revise a decision, "the time to file a notice of appeal runs from the entry of the order disposing of the motion or from the entry of a new decision, whichever is later. *260  "3Our Rule 162 provides that "Any motion to vacate or revise a decision, with or without a new or further trial, shall be filed within 30 days after the decision has been entered, unless the Court shall otherwise permit." (Emphasis added.) Petitioner did not file a motion to vacate or revise within 30 days after the Court's order of dismissal was entered. Therefore, in order for her motion to vacate to be considered timely filed, Rule 162 required petitioner to file a motion for leave to file a motion to vacate or revise, the granting of which lies within the sound discretion of the Court. See Rule 162; Heim v. Commissioner, 872 F.2d 245">872 F.2d 245, 246 (8th Cir. 1989), affg. T.C. Memo. 1987-1; Stewart v. Comm'r, supra 27 T.C. 109 (slip op. at 5-6); Brookes v. Commissioner, 108 T.C. 1">108 T.C. 1, 7 (1997).*261 Petitioner's motion for leave was postmarked and mailed prior to the expiration of the 90-day appeal period. The timely- mailing/timely-filing provisions of section 7502 apply to a motion for leave to file a motion to vacate a decision that is mailed and postmarked prior to, but received by the Court after, the expiration of the 90-day appeal period. Stewart v. Comm'r, supra, 127 T.C. 109 (slip op. at 13). Therefore, we have jurisdiction to consider petitioner's motion for leave. However, whether the Court retains jurisdiction over petitioner's case depends on whether the Court grants leave to file petitioner's motion to vacate. 127 T.C. 109 (slip op. at 14). If the Court grants the motion for leave, then the time for appeal is extended. Manchester Group v. Commissioner, 113 F.3d 1087">113 F.3d 1087, 1088 (9th Cir. 1997), revg. T.C. Memo. 1994-604; Nordvik v. Commissioner, 67 F.3d 1489">67 F.3d 1489, 1492 (9th Cir. 1995), affg. T.C. Memo. 1992-731; Stewart v. Comm'r, supra 127 T.C. 109 (slip op. at 14). However, if the motion for leave is not granted, the motion to vacate cannot be filed. If the motion to vacate is not filed, the appeal*262  period is not extended, and the order of dismissal for lack of jurisdiction is final. The filing of a taxpayer's motion for leave to file a motion to vacate does not extend the time for appeal unless the Court grants the motion for leave and permits the filing of the motion to vacate. Nordvik v. Commissioner, supra at 1492; Stewart v. Comm'r, supra 127 T.C. 109 (slip op. at 15-16); Haley v. Commissioner, 805 F. Supp. 834">805 F. Supp. 834, 836 (E.D. Cal. 1992), affd. without published opinion 5 F.3d 536">5 F.3d 536 (9th Cir. 1993).4Whether to grant petitioner's motion for leave is discretionary. Stewart v. Comm'r , supra 127 T.C. 109 (slip op. at 5-6)*263  . However, a timely motion for leave, without more, is not necessarily sufficient to persuade the Court to grant such motion. In deciding what action to take, "We are guided primarily by whether it would be in the interest of justice to vacate the prior decision. But, we also recognize that litigation must end at sometime." Estate of Egger v. Commissioner, 92 T.C. 1079">92 T.C. 1079, 1083 (1989); Manchester Group v. Commissioner, T.C. Memo 1997-576">T.C. Memo. 1997-576.Petitioner failed to file an amended petition or to pay the required filing fee in accordance with the Court's August 15, 2005, order. On October 19, 2005, the Court extended the time for petitioner to file an amended petition and to pay the filing fee until November 10, 2005. On January 12, 2006, the Court granted a second extension to file an amended petition until February 9, 2006. Though petitioner paid the filing fee, she failed to comply with the Court's orders to file a proper amended petition. After her case was dismissed for lack of jurisdiction, petitioner waited until the time for appeal was about to expire to file her motion for leave.Petitioner has been afforded several*264  opportunities and sufficient time to file her amended petition. Petitioner has repeatedly failed to comply with the Court's orders, and she has provided no reasonable excuses for her lack of compliance. Therefore, in the exercise of our discretion and in the interests of justice, we will deny petitioner's motion for leave. 5 It follows that the Court's order of dismissal for lack of jurisdiction in this case became final on June 26, 2006, 90 days after the order of dismissal was entered.To reflect the foregoing,An appropriate order will be issued.Footnotes1. Unless otherwise indicated, all section references are to the Internal Revenue Code in effect for the year in issue, and all Rule references are to the Tax Court Rules of Practice and Procedure.↩2. As previously explained, an order of dismissal for lack of jurisdiction is treated as the Court's decision.↩3. Fed. R. App. P. 13(a) provides:  Rule 13. Review of a Decision of the Tax Court.  (a) How Obtained; Time for Filing Notice of Appeal. (1) Review   of a decision of the United States Tax Court is commenced by   filing a notice of appeal with the Tax Court clerk within 90   days after the entry of the Tax Court's decision. At the time of   filing, the appellant must furnish the clerk with enough copies   of the notice to enable the clerk to comply with Rule 3(d). If   one party files a timely notice of appeal, any other party may   file a notice of appeal within 120 days after the Tax Court's   decision is entered. (2) If, under Tax Court rules, a party   makes a timely motion to vacate or revise the Tax Court's   decision, the time to file a notice of appeal runs from the   entry of the order disposing of the motion or from the entry of   a new decision, whichever is later.↩4. In Nordvik v. Commissioner, 67 F.3d 1489">67 F.3d 1489, 1492 n.2 (9th Cir. 1995), affg. T.C. Memo 1992-731">T.C. Memo. 1992-731, the Court of Appeals for the Ninth Circuit expressly adopted the reasoning of the District Court in Haley v. Commissioner,805 F. Supp. 834">805 F. Supp. 834 (E.D. Cal. 1992), affd. without published opinion 5 F.3d 536">5 F.3d 536↩ (9th Cir. 1993).5. See Rice v. Comm'r, T.C. Memo 2006-236 and Walther v. Comm'r, T.C. Memo 2006-247">T.C. Memo 2006-247↩, in which the taxpayer's filings and failure to comply with the Court's orders were similar, resulting in the denial of the taxpayer's motion for leave to file a motion to vacate the Court's order of dismissal for lack of jurisdiction.